 

CAREVIEW COMMUNICATIONS, INC. 8-K [crvw-8k_033120.htm]



 

Exhibit 10.05

 

FOURTH AMENDMENT TO PROMISSORY NOTE

This Fourth Amendment to Promissory Note (this “Amendment”) is entered into
effective as of March 31, 2020, by and between CareView Communications, Inc., a
Nevada corporation (“Maker”) and Rockwell Holdings I, LLC, a Wisconsin limited
liability company (“Holder”).

BACKGROUND

A.       

Reference is hereby made to that certain Promissory Note dated as of
January 31, 2017, made by Maker to the order of Holder in the original principal
amount of $1,113,785.84, as amended by that certain Amendment to Promissory Note
dated as of February 2, 2018; that certain Second Amendment to Promissory Note
dated as of December 31, 2019; and that certain Third Amendment to Promissory
Note dated as of January 31, 2020 (the “Promissory Note”). Pursuant to this
Amendment, Maker and Holder are further amending the Promissory Note.

B.       

Maker has advised Holder that, effective as of December 28, 2017, Maker has
entered into a modification agreement requiring Maker to obtain the agreement of
Holder that Maker shall not be obligated to make more than 50% of each principal
payment in respect of the Promissory Note for a modification period commencing
on January 1, 2018.

C.       

Maker has advised Holder that it will need additional time to pay off the
Promissory Note balance and make the final balloon payment. Maker and Holder
have agreed to extend the term of the Promissory Note by one (1) year and
continue the quarterly principal payments through September 30, 2020 with the
final balloon payment due on December 31, 2020.

D.       

Maker and Holder had agreed on a brief extension of time to make the proposed
December 31, 2019 quarterly payment; from December 31, 2019 to January 31, 2020.

E.       

Maker and Holder had agreed on a brief extension of time to make the proposed
December 31, 2019 quarterly payment; from January 31, 2020 to February 10, 2020.

F.       

Maker has advised Holder that it will need an additional brief extension of time
to make the March 31, 2020 quarterly payment; from March 31, 2020 to April 16,
2020.

G.       

For value received, Holder has agreed to amend the Promissory Note and the
March 31, 2020 quarterly payment under the Promissory Note as provided below.

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.       

Amendment to Promissory Note. Maker and Holder agree that Section 1 of the
Promissory Note is hereby deleted in its entirety and replaced with the
following: 



“a)

The Maker shall make quarterly principal payments of $100,000 (the “Original
Quarterly Payment Amount”), with each payment being made on the last day of each
fiscal quarter beginning with the first payment date of March 31, 2017, and
continuing on the last business day of each subsequent calendar quarter through
September 30, 2020, except for that certain Quarterly Payment Amount due on
December 31, 2019 which will be now due on February 10, 2020 and that certain
Quarterly Payment Amount due on March 31, 2020 which will be now due on April
16, 2020; provided, however, that Maker shall only be required to make quarterly
principal payments of $50,000 (the “Modification Quarterly Payment Amount”) for
the calendar quarter beginning on January 1, 2018 and for each subsequent
calendar quarter as to which Maker provides to Holder a certificate of a duly
authorized officer of Maker, on or about the date of such payment, referencing
this Section 1(a) and certifying to Holder that, as of the date of such payment,
Maker remains subject to a bona fide contractual obligation to make the
Modification Quarterly Payment Amount rather than the Original Quarterly Payment
Amount in respect of this Note.”

 

 



b)The final payment due on December 31, 2020 shall be a balloon payment
representing the remaining principal balance plus all accrued and unpaid
interest.



2.       

Ratification. The Promissory Note, as amended by this Amendment, is hereby
ratified and confirmed in all respects and shall continue in full force and
effect in accordance with its terms.

3.       

Authority. Maker and Holder hereby represent and warrant that they have the full
power and authority to agree to, enter into, execute and deliver and perform
under this Amendment.

4.       

Miscellaneous.

a.This Amendment, and the application or interpretation thereof, shall be
governed exclusively by its terms and by the laws of the State of Texas.



b.This Amendment may be executed by electronic transmission and in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single instrument.



c.Holder shall promptly affix this Amendment to the Promissory Note.



[Signature page follows]

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

 

  HOLDER:       ROCKWELL HOLDINGS I, LLC               By: /s/ Matthew Bluhm  
Name: Matthew Bluhm   Title: Trustee





 



  MAKER:       CAREVIEW COMMUNICATIONS, INC.               By: /s/ Steven G.
Johnson   Name: Steven G. Johnson   Title: President and Chief Executive Officer





[Fourth Amendment to Promissory Note]

 